DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/07/2022 has been entered. Claims 1-2, 13-14, and 21 have been amended. Claims 22-44 have been added. Claims 1-2 and 4-44 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 21 as follows: 
In claim 21, changes to include:
To: A system comprising: a contact lens mounted on a user’s eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera, wherein the processing module is configured to correlate pixels from estimate a point of the second image that corresponds to a center point of the first image 
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Reuther on 01/24/2021.
Allowable Subject Matter
Claims 1-2 and 4-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20190235276 teaches an eye-mounted device includes a contact lens, a femtocamera, and a femtoprojector. The femtocamera and femtoprojector are both contained in the contact lens. The femtocamera detects imagery of a user's surrounding environment, and the femtoprojector projects corresponding imagery to the user's retina. A line of sight of the femtocamera and a line of projection of the femtoprojector can be parallel to, or even collinear with, each other. Imagery signal paths from the femtocamera to the femtoprojector are also contained in the contact lens. In some embodiments, the imagery signal paths are register-less and asynchronous. The eye-mounted device can include other components, such as image processing circuitry. Also, the eye-mounted device can communicate with another device worn by the user, e.g., in a necklace or a headpiece. 6027216 teaches the direction of fixation of an eye by detecting polarization-related changes occurring in light reflected from the fundus of the eye. Because the polarization-related changes that occur are a function of the orientation of the birefringent nerve fibers in the illuminated area of the retina, and because the nerve fibers are arrayed in a characteristic way from 
Prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment and the second image captured by the external camera has a higher resolution and a larger field of view than the first image captured by the femtoimager; a second external camera configured to capture a third image, wherein the external camera and the second external camera capture images within different wavelength ranges; wherein the processing module is configured to correlate pixels from the first and second images to estimate a point of the second image that corresponds to a center point of the first image and further configured to estimate the femtoimager's view of the external environment relative to the 
Claim 8, prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment, and the second image captured by the external camera has a higher resolution than the first image captured by the femtoimager; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera.
Claim 9, prior arts fail to disclose or suggest a system comprising: 3a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment, and the second image captured by the external camera has a larger field of view than the first image captured by the femtoimager; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera.
Claim 11, prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external 
Claim 12, prior arts fail to disclose or suggest a system comprising: 4a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment, and the femtoimager and the external camera capture video images, the external camera capturing video images at a higher frame rate than the femtoimager; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera.
Claim 18, prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external environment; a second external camera configured to capture a third image, 
Claim 19, prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user's eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, wherein the first and second images capture overlapping views of the external 6environment, and the femtoimager and the external camera capture images within a same wavelength range; and a processing module configured to receive the first image captured by the femtoimager and the second image captured by the external camera.
Claim 21, prior arts fail to disclose or suggest a system comprising: a contact lens mounted on a user’s eye and containing a femtoimager, the femtoimager configured to capture a first image of an external environment; an external camera configured to capture a second image of the external environment, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/25/2022